    Case 1:19-cv-00744-WS-B Document 1 Filed 10/07/19 Page 1 of 6                       PageID #: 1




                                  UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF ALABAMA

UNITED STATES OF AMERICA,

           Plaintiff,

v                                                          Case No. 19-CY-00744

$20,000.00, MORE oR LESS,
IN U.S. CURRENCY.


                         VERIFIED COMPLAINT FOR FORFEITURE INREM

           Plaintiff United States of America, by and through the undersigned Assistant United States

Attomey, brings this complaint and alleges upon information and belief, in accordance with Supp'l

Rule G(2), Supplemental Rules for Admiralty or Maritime Claims and Asset Forfeiture Actions,

as follows:

                                        NATURE OF THE ACTION

           1.      This is a civil action in rem to forfeit to the United States of America, pursuant to

21 U.S.C. $ 881(a)(6), approximately $20,000.00, more or less, in U.S. Currency (Defendant

Funds) as moneys furnished or intended to be furnished by a person in exchange for a controlled

substance, proceeds traceable         to such an exchange, or moneys used or intended to be used to

facilitate a federal controlled substance offense.

                                      JURISDICTION AND VENUE

           2.      This Court has subject matter jurisdiction over an action commenced by the United

States by virtue        of 28 U.S.C. $ 1345, and over an action for forfeiture by virtue of 28 U.S.C.   $


1   3s5.

           3.      This Court has in rem jurisdiction over the Defendant Funds pursuant to:



                                                      I
Case 1:19-cv-00744-WS-B Document 1 Filed 10/07/19 Page 2 of 6                          PageID #: 2




                a.      28 U.S.C. $ 1355(bX1)(A), because pertinent acts or omissions giving rise

        to the forfeiture occurred in Mobile, Alabama, which is in Mobile County, and the Southern

        District of Alabama; and

                b.      28 U.S.C. $ 1355(bX1XB), because venue properly lies in the Southern

        District of Alabama pursuant to 28 U.S.C. S 1395.

        4.      Venue is proper in the United States District Court for the Southern District of

Alabama, pursuant to 28 U.S.C. $ 1355(bxl), because the acts or omissions giving rise to the

forfeiture occurred in this district.

                                    THE DEFENDANT INREM

        5.      The Defendant Funds consist of $20,000.00, more or less, in United States currency

that was seized on February 13,2019 on Interstate        l0 (West) at or about Mile Marker 4. United

States Department of Homeland Security - Homeland Security Investigations         ("HSI") took custody

of the Defendant Funds and they remain in the custody of the United States.

        6.      As set forth in Supp'l Rule G(3)(b)(i), the Clerk of Court must issue a warrant to

arrest the Defendant Funds    if they   are in the government's possession, custody, or control.

                                        BASIS FOR FORFEITURE

        7.      The Defendant Funds are subject to forfeiture to the United States pursuant to 21

U.S.C. $ 881(a)(6) because they constitute: (1) money furnished or intended to be furnished by a

person in exchange for a controlled substance in violation of the Controlled Substances Act; (2)

proceeds traceable to such an exchange; or (3) money used and intended to be used to facilitate a

violation of the Controlled Substances Act.




                                                     2
Case 1:19-cv-00744-WS-B Document 1 Filed 10/07/19 Page 3 of 6                          PageID #: 3




                                                FACTS

       8.        Specific details of the facts and circumstances supporting the forfeiture of the

Defendant Funds have been provided by HSI Special Agent Jamal Dozier. He states as follows:

            a) At all times relevant,   Jamal Dozier was and remains employed as a Special Agent

                 ("SA") with HSI. He has participated in numerous investigations, including

                 investigations related   to the Federal Controlled Substances Act and          money

                 laundering violations within the Southern District of Alabama and other judicial

                 districts. SA Dozier is familiar with the operation of persons involved in the illegal

                 prescribing, distribution, storage, and transportation of prescription drugs and the

                 collection and distribution of money representing the proceeds of drug trafficking.

            b)   On February 13,2019, Deputy T. Tomazeski of the Mobile County Sheriff s Office

                 conducted a traffic stop of a Silver Chevy Silverado for following too closely. The

                 vehicle was occupied by Juan Garcia (driver) and Christopher Vaughn (passenger).

                 The driver (Garcia) did not have a valid drivers' license. Garcia told the Deputy

                 that he was in possession of a "substantial amount of money." Garcia consented to

                 Deputy Tomazeski searching the vehicle. Garcia's wallet was located inside the

                 center console and contained 2.0 grams of cocaine. Garcia was advised of his

                 rights. SA Dozier was present during his post-Miranda interview.

            c)   Garcia stated that he had traveled to Atlanta, Georgia to retrieve $20,000 in cash

                 and was returning to San Antonio, Texas. Garcia stated that he and Vaughn were

                 interested in forming a business partnership to start up a salvage yard and they had

                 borrowed the money from Garcia's cousin as start-up money. Garcia claimed

                 ownership of the currency and the cocaine.

                                                   a
                                                   J
Case 1:19-cv-00744-WS-B Document 1 Filed 10/07/19 Page 4 of 6                         PageID #: 4




            d)   Garcia was questioned about why he would drive 14 hours to pick up cash rather

                 than having his cousin electronically transfer the money to a San Antonio bank.

                 Garcia stated that there wasn't a branch of his bank in Atlanta.

            e) Vaughn    was separately Mirandized and interviewed. He stated that he and Garcia

                 both had a background in vehicle maintenance and the currency in the vehicle was

                 start-up money loaned by Garcia's cousin who lives in the Atlanta area. Vaughn

                 was unable to state where in the Atlanta area the pair had traveled and did not know

                 the cousin's name. When questioned about why the funds were not transferred

                 electronically, Vaughn stated that he owed back child support and was afraid that

                 if the funds were deposited in an account they would be seized to pay the debt.

                 Vaughn was released at the scene.

            0    Garcia was arrested for possession of a controlled substance and HSI took custody

                 of the $20,000 in US Currency.

        9        Based on the facts as set out by SA Dozier, probable cause exists to believe that the

Defendant Funds are subject to forfeiture to the United States under 21 U.S.C. $ 881(a)(6).

                                           CONCLUSION

        44.      As required by Supp'l Rule G(2)(f, the facts set forth herein support a reasonable

belief that the government will be able to meet its burden of proof at trial. Specifically, probable

cause exists to believe that the Defendant Funds constitute money used or intended to be used to

facilitate federal controlled substance offenses, proceeds or are traceable to proceeds of federal

controlled substance offenses, or money furnished or intended to be furnished in exchange for a

controlled substance, in violation of 21 U.S.C. $ 801, et seq.,and are therefore subject to forfeiture

pursuant to 21 U.S.C. $ 881(a)(6).


                                                  4
Case 1:19-cv-00744-WS-B Document 1 Filed 10/07/19 Page 5 of 6                       PageID #: 5




       WHEREFORE, pursuant to Supp'l Rule G, Plaintiff United States of America respectfully

requests that process of forfeiture be issued against the Defendant Funds; that due notice be given

to all interested parties to appear and show cause why the forfeiture should not be decreed; that

the Defendant Funds be forfeited to the United States for disposition according to law; and that the

United States have such other and further relief as this case may require.


                                              Respectfully submitted,

                                              zuCHARD W. MOORE
                                              TINITED STATES ATTORNEY



 Date: October7,2019                   By:    /s/ Kasee Sparks Heisterhagen
                                              Kasee Sparks Heisterhagen
                                              Assistant United States Attorney
                                              63 S. Royal Street, Suite 600
                                              Mobile, Alabama 36602
                                              Telephone: 251.415.7186
                                              Facsimile: 251.441.5044
                                              Email:           kasee.heisterhagen@usdoj.gov




                                                 5
Case 1:19-cv-00744-WS-B Document 1 Filed 10/07/19 Page 6 of 6                         PageID #: 6




                            .           VERIFICATION

        I, JAMAL A. DOZIER, hereby verify and declare under penalty of perjury, that I am a

Special Agent with the United States Departrnent of Homeland Security         -   Homeland Security

Investigations, and pursuant to 28 U.S.C. g l746,that I have read the foregoing Verified Complaint

for Forfeihre in Rem and know the contents thereof and that the matters contained in the Verified

Complaint are true to my own knowledge and belief.

        The sources of my knowledge and information and the grounds of my belief are the

official files and records of the United States, information supplied to me by other law

enforcement officers, including the Mobite County SherifPs Office. The Verified Complaint

does not contain each and every fact that I have learned during the course   ofthis investigation,

but only those necessary to support the seizure of the Defendant Funds and the initiation of this

civi I forfeiture action.

        I hereby veriff and declare under penalty of perjury that the foregoing is true and correct.




                --il^
Executed   this /  'day         of   2019.




J     A. Dozier
                   "D
Special Agent
United States Deparfrnent of Homeland Security
Homeland Security Investigations




                                                 6
                       Case 1:19-cv-00744-WS-B Document 1-1 Filed 10/07/19 Page 1 of 1                                                                                                           PageID #: 7
 sJS44        (Rev.    r2l07)                                                          clvll covER SHEET
 the civil docket sheet. (sEE INSTRUCTIoNS oN THE REVERSE oF THE FoRM.)

 I. (a) PLAINTIFFS                                                                                                           DEFENDANTS
                            United States of America                                                                          $20,000.00, more or less, in U.S. Currency

      (b)      County ofResidence ofFirst Listed Plaintiff                                                                   County of Residence of First Listed Defendant
                                      (EXCEPT IN U,S. PLAINTIFF CASES)                                                                                             (IN U,S. PLAINTIFF CASES ONLY)
                                                                                                                                     NOTE: IN LAND CONDEMNATION CASES,                           USE THE LOCATION OF THE
                                                                                                                                                  LAND INVOLVED,

      (C)     Attorney's (Fim Nme,           Address, md Telephone      Nmber)                                                Attomeys (lf Krom)

AUSA Kasee S. Heisterhagen, USAO, SDAL,63 S. RoyalSt.,
Suite                 M           AL 36609 251441-5845
 II.    BASIS OF JURISDICTION (ptacea"X"inoneBoxonly)                                                         III.     CITIZENSHIP OF PRINCIPAL PARTIEs(place                                             m *x" in one Box for ptaintiff
                                                                                                                                       Only)
                                                                                                                          (For Diversity Caes                   md One Box for Defendmt)
 [( I       U.S.   Govement                    D3     Fedem.l Question                                                                    PTF DEF                             PTF DEF
               Plaintiff                                 (U.S. Govement Not a Ptrty)                                 CitizenofThisState O I D I IncorporatedorPrincipalPlace D 4 n4
                                                                                                                                                                               ofBusiness In This State

 A2         U.S. Goyemment                     O4      Diversity                                                     Citizen ofAnother    State              A2      J 2        lncorporated ardPrincipai Place           o5       D5
               Defendmt                                                                                                                                                            ofBusiness ln Another State
                                                         (lndicate Citiznship ofParties in Item      [ll)
                                                                                                                     Citizen or Subject   ofa                O3      O 3       Foreign Nation                             o6       D6
            NATURE OF SUIT                             m "X-' in One
                                                                           TOI   fs                                    F'()RF'F,ITI IRF,/PFN      A   I,TY               BANKRI]PTCY
 O I l0 Insumce                              PERSONAL INJURY                          PERSONAL INJURY             il    610 Agiculture                        J    422 Appeal 28 USC 158                 400   State Reapportionment
 O 120 Maine                               D 310 Airplme                         D     362 Personal Injury -      O     620 Other Fmd & Drug                  O    423 With&awal                         410   AntitrBt
 D l30MillerAa                             [ 3 l5 Airplme Product                         Med. Malpmctice         [     625 Drug Related Seizue                          28 USC 157                      430   Banks md Bmking
 O    140 Negotiable Instnment                    Liability                      D    365 Personal Injury -                 ofProperty 2l USC 881                                                        450   Comerce
 D    150 Recovery ofOverpayment           0 320 Assault, Libel &                         Product Liability       D     630 Liquor Laws                                                                  460   Deportation
          & Enforcement                           Slmder                         D    368 Asbestos Personal       O     640 R.R. & Truck                      D    820 Copyrights                        470   Racketer Influenced md
 O    151   Medicae Act                    D 330 Fedenl Employen'                          Injury Product         O     650 Airline Regs.                     O    830 Patent                                  Compt Orgmiations
 D    152 Recovery  ofDefaulted                   Liability                            Liability                  O     660 Occupational                      O    840 Tradernart                        480   Consurer Credit
            Student   Lom                  D    340 Maine                         PERSONAL PROPERTY                         SafetyAlea.lth                                                               490   Cable/Sat TV
            (Excl. Veterms)                O    345 Maine hoduct                 fl   370 Other Fmud              O     690 Other                                                                        810   Selective Sen,ice
 D    153 Recovery        ofoverpaJarent            Liability                    O    371 Truth in Lending                   LABOR                                 SOCIAI, S}:CI]RITY                    850   Secwities/Commodities/
          of Veterm's Benefits             D    350 Motor vehicle                O    380 Other Personal          O 710 FairLabor Standuds                    o    861 HrA (r395ff)                            Exchmge
 D    160 Stockholders' Suis               O    355 Motor Vehicle                         Property Dmage                    Act                               O    862 Black Lmg (923)                   875 Customer Challenge
 O    190 Other Contraat                            Product Liability            O    385 Property Dmage          O     720 Labor,4vtgmt. Relations           O    863 DIwC/DIww (405(9))                    l2 usc 3410
 O    195   Contract koduct Liability      O    360 Other Personal                        Product Liability       i     730 Labor,&4gmt.R€porting             D    864 SSID TitIE XVI                    890 O&er Statutory Actions
 O    196   Frmchise                              Injrry                                                                   & Disclosue Act                    D    865 RSI (405(s))                      891 Agricultuml Acts
                                                 CIVIL RIGTITS                    PRISONER PETITIONS              0     740 Railway Labor Act                       FEDERAL      T{X     SUITS           892 Economic Stabiliztion Act
      210 Lmd Condemation                  D   441Voting                         0  510 Motiom to Vacate          D     790 Other Labor Litigation            O    870   Tues (U.S. Plaintiff            893 EnviromentalMatters
 il   220 Foreclosue                       D   442 Employment                             Sentence                D     791 Empl. Ret. Inc.                              or Defendant)              il   894 Energy Allocation Act
 O    230 Rent Leme & Ejectrnent           D   443    Houing/                         Habeas Corpus:                        Secuity Act                       -I   871   IRS-ThirdParty             0    895 Freedom oflnfonnation
 O    240 Torts to Lmd                            Accomrnodations                O    530Geneml                                                                          26 USC 7609                           Act
 O    245 Tort Product Liability           D   444 Welfae                        D    535 Dath Penalty                       IMMIGruTION                                                            O    9OOAppeal of Fee Detemination
 O    290 All Other Real Property          O   445 Amer. w/Disabilities -        D    540 Mmdmus & Other          O    462 Natualization Application                                                         Under Equal Access
                                                  Employment                     O    550 Civil tughts            D    463 Habeu Corpus -                                                                    to Jutice
                                           O   446 Amer. w/Disabilities -        O    555 Prison Condition                Alien Detainee                                                            0    950 Constitutionality of
                                                  Other                                                           O    465 Other Imnigration                                                                 State Statutes
                                           D   440 Other Civil tughts                                                      Actions




 V. ORIGIN                        (Place m   "X" in   One Box Only)                                                                                                                                                         rl to District
 EI         Original           E 2    Removed         fiom         O       3   Remanded from                [{Reinstatedor D                  5
                                                                                                                                                      Transferred from
                                                                                                                                                                               06      Multidistrict      J     7
                                                                                                                                                                                                                             from
            Proceeding                State Court                              Appellate Court                    Reopened                            another district
                                                                                                                                                                                       Litigation
                                                 tlltsd            sgYtlt"TtHl
                                                                                      *0.'*hichvou          are nr ing (Do not cite       jurisdictional statutes unless diversity):
 VI.     CAUSE OF ACTION
                                                  Brief description of cause:

 VII. REQUESTED IN                                      CHECK IF THIS IS A CLASS ACTION                                DE}IAND       S                                      CHECK YES only if demanded in complaint:
            COMPLAINT:                                  UNDER F,R.C.P. 23
                                                                                                                                                                           JURYDEMAND: O Yes dNo
 VIII.       RELATED CASE(S)
                                                      (See instmctions):
             IF ANY                                                              JUDGE                                                                             DOCKETNUMBER
 DATE                                                                                                   ATTORNEY OF
                    \o       +
                                 \,

  RECEIPT #                           AMOUNT                                           APPLYING IFP                                         JUDGE                                        MAG. JUDGE
Case 1:19-cv-00744-WS-B Document 1-2 Filed 10/07/19 Page 1 of 3                          PageID #: 8



                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF ALABAMA

UNITED STATES OF AMERICA,

       Plaintiff,

v.                                                      Case No. 19-CV-00744

$20,000.00, MORE OR LESS,
IN U.S. CURRENCY.

                             NOTICE OF FORFEITURE ACTION

       The United States of America, by and through the United States Attorney for the Southern

District of Alabama, Richard W. Moore, filed a Verified Complaint for Forfeiture, on October 7,

2019, against $20,000.00, more or less, in U.S. Currency, which is subject to forfeiture pursuant

to 21 U.S.C. § 881(a)(6), which subjects to civil forfeiture all money or other things of value

furnished or intended to be furnished by any person in exchange for a controlled substance in

violation of the Controlled Substances Act, all proceeds traceable to such an exchange, and all

money used or intended to be used to facilitate any violation of the Controlled Substances Act.

       On October 7, 2019, pursuant to Rule G(4)(b) of the Supplemental Rules for Admiralty

or Maritime Claims and Asset Forfeiture Actions, plaintiff sent this direct Notice of Forfeiture

Action by certified mail, return receipt requested and Regular U.S. Mail to:

Kyle Henderson, Esq.
Kyle Henderson, LLC                             Christopher Wayne Vaughn
PO Box 274                                      128 Avondale
Daphne, AL 36526                                San Antonio, TX 78223

Juan Ignacio Garcia
5723 Old Sequin Road
San Antonio, TX 78219

       Those receiving this notice are notified that in order to defend against civil forfeiture of the

property, any person claiming an interest in, or right against it, must first timely file a claim in the

court where the action is pending, pursuant to Rules G(4) and G(5) of the Supplemental Rules for
Case 1:19-cv-00744-WS-B Document 1-2 Filed 10/07/19 Page 2 of 3                        PageID #: 9



Admiralty or Maritime Claims and Asset Forfeiture Actions. Any such claim must identify the

specific property claimed, identify the claimant and state the claimant=s interest in the property, be

signed by the claimant under penalty of perjury, and be served on the government attorney

handling the case who is identified below. A claimant sent notice must file a claim no later than

35 days after the date notice is sent. This notice was sent on October 7, 2019, making any claim

by a claimant sent direct notice due no later than November 11, 2019. In addition, any person

having filed such a claim must also file an answer or motion in response to the complaint no later

than 21 days after the filing of the claim. These dates may be extended in the event that any

persons who reasonably appear to be potential claimants are identified.

       Any claim you filed with the seizing agency in an administrative proceeding is NOT a

substitute for the claim you must file in this action which meets the requirements of and within the

time allowed under Rules G(4) and G(5), as described above.

       Claims and Answers are to be filed with the Clerk, United States District Court, Southern

District of Alabama, 155 St. Joseph Street, Mobile, Alabama 36602, with a copy thereof sent to

Assistant United States Attorney, Kasee S. Heisterhagen, 63 S. Royal Street, Suite 600, Mobile,

Alabama 36602.

                                               Respectfully submitted,

                                               RICHARD W. MOORE
                                               UNITED STATES ATTORNEY

   Date: October 7, 2019                 By:     /s/ Kasee Sparks Heisterhagen
                                                Kasee Sparks Heisterhagen
                                                Assistant United States Attorney
                                                63 S. Royal Street, Suite 600
                                                Mobile, Alabama 36602
                                                Telephone:      251.415.7186
                                                Facsimile:      251.441.5044
                                                Email:          Kasee.heisterhagen@usdoj.gov




                                                  2
Case 1:19-cv-00744-WS-B Document 1-2 Filed 10/07/19 Page 3 of 3                 PageID #: 10



                              CERTIFICATE OF SERVICE

       On October 7, 2019, I certify that pursuant to Supp. R. For Adm. M. and Forf. Claims
G(4)(b), the foregoing Notice of Judicial Forfeiture Proceeding and a copy of the Complaint In
Rem, was sent via certified U.S. Mail, return receipt requested and regular U. S. Mail, to the
following:

Kyle Henderson, Esq.
Kyle Henderson, LLC
PO Box 274
Daphne, AL 36526

Juan Ignacio Garcia
5723 Old Sequin Road
San Antonio, TX 78219

Christopher Wayne Vaughn
128 Avondale
San Antonio, TX 78223



                                             /s/ Kasee Sparks Heisterhagen
                                           ________________________________
                                           Kasee Sparks Heisterhagen
                                           Assistant United States Attorney




                                              3
Case 1:19-cv-00744-WS-B Document 1-3 Filed 10/07/19 Page 1 of 3                     PageID #: 11



                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF ALABAMA

UNITED STATES OF AMERICA,

       Plaintiff,

v.                                                     Case No. 19-CV-19-00744

$20,000.00, MORE OR LESS,
IN U.S. CURRENCY.

                                WARRANT FOR ARREST OF
                      $20,000.00, MORE OR LESS, IN U.S. CURRENCY

TO THE DEPARTMENT OF HOMELAND SECURITY OF THE SOUTHERN
DISTRICT OF ALABAMA AND/OR ANY OTHER DULY AUTHORIZED LAW
ENFORCEMENT OFFICER:

       WHEREAS, a Verified Complaint for Forfeiture In Rem which had been filed in this

Court on October 7, 2019, alleges that the defendant in rem in the above-captioned action is

subject to forfeiture to the United States pursuant to 21 U.S.C. § 881(a)(6), which subjects to

civil forfeiture all money or other things of value furnished or intended to be furnished by any

person in exchange for a controlled substance in violation of the Controlled Substances Act, all

proceeds traceable to such an exchange, and all money used or intended to be used to facilitate

any violation of the Controlled Substances Act; and,

       WHEREAS, the defendant is more particularly identified as $20,000.00, more or less, in

U.S. Currency; and,

       WHEREAS, said defendant is alleged to be in the government=s possession, custody or

control in the Verified Complaint for Forfeiture In Rem, namely, the Department of Homeland

Security, in the Southern District of Alabama, and,

       WHEREAS, Rule G(3)(b)(i) of the Supplemental Rules for Admiralty or Maritime

Claims and Asset Forfeiture Actions, effective December 1, 2006, requires that the Clerk of
Case 1:19-cv-00744-WS-B Document 1-3 Filed 10/07/19 Page 2 of 3                         PageID #: 12



Court issue a warrant for arrest of such a defendant if it is in the government=s possession,

custody, or control, and,

        WHEREAS, service of a warrant for arrest in connection with a Verified Complaint for

Forfeiture on property already in the government=s possession, custody or control is necessary to

establish the Court’s in rem jurisdiction over the property;1 and,

        WHEREAS, Rule G(3)(b)(iii) provides that a warrant for arrest and any supplemental

process may be executed outside the district when the Verified Complaint for Forfeiture In Rem

is filed if authorized by statute; and,

        WHEREAS, 28 U.S.C. '1355(d) authorizes any Court with jurisdiction over a forfeiture

action pursuant to subsection (b) may issue and cause to be served in any district such process

may be required to bring before the court the property that is the subject of the forfeiture action

by any court with jurisdiction over a forfeiture action; and,

        WHEREAS, the United States District Court for the Southern District of Alabama has

jurisdiction of this action as at least some of the acts or omissions giving rise to the forfeiture

occurred in the district, authorizing the issuance and service of the warrant in another district

under 28 U.S.C. '1355(b)(1)(A).



        1
           United States v. All Funds Distributed to Weiss, 345 F.3d 49, 55 n.7, 56 n.8 (2d Cir.
2003) (seizure or constructive control of the property is necessary for the court to exercise in rem
jurisdiction; distinguishing James Daniel Good as creating a special case for real property);
Ventura Packers, Inc. V. F/V Kathleen, 424 F.3d 852, 853 (9th Cir. 2005) (in rem jurisdiction is
obtained by serving an arrest warrant in rem pursuant to [former] Rule C(3)); United States v.
One Oil Painting, 362 F. Supp. 2d 1175, 1183-84 (C.D. Cal. 2005) (the court does not obtain
jurisdiction over the res until it is arrested, seized, or otherwise brought within the court=s
control; obtaining jurisdiction over the property and sending notice to potential claimants are
different concepts).


                                                   2
Case 1:19-cv-00744-WS-B Document 1-3 Filed 10/07/19 Page 3 of 3                   PageID #: 13



       YOU ARE, THEREFORE, HEREBY COMMANDED to as soon as practicable arrest

and seize the defendant described herein and in the Verified Complaint for Forfeiture In Rem, to

make prompt return thereof, and to use discretion and whatever means appropriate to protect and

maintain said defendant.

Dated: __________________

                                                    CHARLES R. DIARD, JR.
                                                    CLERK OF COURT


                                            By:
                                                    Deputy Clerk




                                                3
